Exhibit 10.3

 

FINAL FORM

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of [_____________], 2015 by each of John G. Gulbin,
III, an individual residing in the State of South Carolina (“Gulbin”), and
Tempus Intermediate Holdings, LLC, a Delaware limited liability company (“Tempus
Jets”, and together with Gulbin, the “Subject Parties”), in favor of and for the
benefit of Tempus Applied Solutions Holdings, Inc., a Delaware corporation
(“Pubco”), Tempus Applied Solutions, LLC, a Delaware limited liability company
(the “Company”), and each of their respective present and future successors and
direct and indirect Subsidiaries (collectively, the “Covered Parties”). Certain
capitalized terms used in this Agreement are defined in Section 7(l) below.

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
January 5, 2015 (the “Merger Agreement”), by and among the Company, the members
of the Company identified therein prior to giving effect to the Transactions (as
defined below), including Gulbin (the “Members”), the Members’ Representative
named therein, Chart Acquisition Corp., a Delaware corporation (“Chart”), Pubco,
Chart Merger Sub Inc., a Delaware corporation (“Chart Merger Sub”), TAS Merger
Sub LLC, a Delaware limited liability company (“Company Merger Sub”), Chart
Acquisition Group, LLC in its capacity as the representative for the
equityholders of Chart and Pubco (other than the Members and their successors
and assigns) (the “Chart Representative”), and the Warrant Offerors named
therein, (i) Chart Merger Sub will merge with and into Chart, with Chart being
the surviving entity and a wholly-owned subsidiary of Pubco, and with former
Chart shareholders receiving newly issued shares of common stock of Pubco, (ii)
Company Merger Sub will merge with and into the Company, with the Company being
the surviving entity and a wholly owned-subsidiary of Pubco, and with the
Members receiving newly issued shares of common stock of Pubco, and (iii) Pubco
will become a publicly traded company;

 

WHEREAS, the Company is engaged in the business of providing, directly or
indirectly, to or through the United States government and its
instrumentalities, foreign governments and their instrumentalities, heads of
state, private businesses and others, turnkey and customized aircraft design,
engineering, modification and integration services and operations solutions that
support aircraft mission requirements, including without limitation any charter
brokerage, crew, flight planning, fueling, regulatory, customs, maintenance and
insurance services provided in connection therewith (the “Business”);

 

WHEREAS, Gulbin, along with the other Members, are also members of Tempus Jets,
and the Company was formed by Gulbin and the other Members in December 2014 as a
new start-up sister company to Tempus Jets to focus on the Business, for which
Tempus Jets was previously prevented from competing, with Gulbin focusing on
Tempus Jets’ business and other Members being actively involved in the Business
through the Company;

 

WHEREAS, the Merger Agreement requires as a condition to Chart’s and Pubco’s
obligations to consummate the mergers and the other transactions contemplated by
the Merger Agreement (the “Transactions”) that the Subject Parties execute and
deliver this Agreement;

 

WHEREAS, Pubco, as a material inducement to consummate the Transactions, and to
enable Pubco to secure more fully for itself, its Subsidiaries and its
shareholders the benefits of the Transactions, requires that the Subject Parties
enter into this Agreement; and

 

WHEREAS, Gulbin, as a Member, and the members of Tempus Jets will receive a
material benefit from the Transactions.

 



 

 

 

NOW, THEREFORE, in order to induce Pubco to consummate the Transactions, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Subject Parties hereby agree as follows:

 

1. Restriction on Competition.

 

(a) Restriction. Each Subject Party agrees that from the date of the
consummation of the Transactions (the “Closing Date”) until the four (4) year
anniversary of the Closing Date (such period, the “Restricted Period”), such
Subject Party will not, without the prior written consent of Pubco (which may be
withheld in its sole discretion), anywhere in the United States or elsewhere in
the world, directly or indirectly, engage in the Business (other than, with
respect to Gulbin, through the Covered Parties) or own, manage, finance or
control, or become engaged or serve as an officer, director, employee, member,
partner, agent, consultant, advisor or representative of, an entity (other than
a Covered Party) that engages in the Business (a “Competitor”); provided,
however, that such Subject Party may own, as a passive investment, equity
interests of any Competitor if (A) such equity interests are listed on a
national securities exchange in the United States; and (B) such Subject Party,
together with any of such Subject Party’s Affiliates, owns beneficially
(directly or indirectly) less than three percent (3%) of the total issued and
outstanding equity interests of such entity.

 

(b) Acknowledgment. Each Subject Party acknowledges and agrees, based upon the
advice of legal counsel and/or such Subject Party’s own education, experience
and training, that (i) such Subject Party possesses knowledge of confidential
information of the Company and the Business, (ii) such Subject Party’s execution
of this Agreement is a material inducement to Pubco to consummate the
Transactions and to realize the Company’s goodwill, for which such Subject Party
(or the members thereof) will receive a substantial direct or indirect financial
benefit, and that Pubco would not have entered into the Merger Agreement or
consummated the Transactions but for such Subject Party’s agreements set forth
in this Agreement; (iii) it would impair the goodwill of the Company and reduce
the value of the assets of the Company and cause serious and irreparable injury
if any Subject Party were to use such Subject Party’s ability and knowledge by
engaging in the Business in competition with a Covered Party, and/or to
otherwise breach the obligations contained herein and that the Covered Parties
would not have an adequate remedy at law because of the unique nature of the
Business, (iv) such Subject Party has no intention of engaging in the Business
during the Restricted Period, (v) the relevant public policy aspects of
restrictive covenants, covenants not to compete and non-solicitation provisions
have been discussed, and every effort has been made to limit the restrictions
placed upon such Subject Party to those that are reasonable and necessary to
protect the Covered Parties’ legitimate interests, (vi) the Covered Parties
conduct and intend to conduct the Business everywhere in the world and compete
with other businesses that are or could be located in any part of the world,
(vii) the foregoing restrictions on competition are fair and reasonable in type
of prohibited activity, geographic area covered, scope and duration, (viii) the
consideration provided to the Subject Parties under this Agreement and the
Merger Agreement is not illusory, and (ix) such provisions do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of the Covered Parties.

 

2. No Solicitation; No Disparagement.

 

(a) No Solicitation of Employees and Consultants. Each Subject Party agrees
that, during the Restricted Period, such Subject Party will not, without the
prior written consent of Pubco (which may be withheld in its sole discretion),
either on its own behalf or on behalf of any other Person, directly or
indirectly: (i) hire or engage as an employee, independent contractor,
consultant or otherwise any Person who was an employee, consultant or
independent contractor of the Covered Parties as of the Closing Date or within
the one (1) year period preceding the Closing Date (any such Persons, “Covered
Party Personnel”); (ii) solicit, induce, encourage or otherwise cause (or
attempt to do any of the foregoing) any Covered Party Personnel to leave the
service (whether as an employee, consultant or independent contractor) of any
Covered Party; or (iii) in any way interfere with or attempt to interfere with
the relationship between any Covered Party Personnel and any Covered Party;
provided, however, (i) no Subject Party will be deemed to have violated this
Section 2(a) if any Covered Party Personnel voluntarily and independently
solicits an offer of employment from such Subject Party (or other Person whom
such Subject Party is acting on behalf of) by responding to a general
advertisement or solicitation program conducted by or on behalf of such Subject
Party (or such other Person whom such Subject Party is acting on behalf of) that
is not targeted at such Covered Party Personnel or Covered Party Personnel
generally, so long as such Covered Party Personnel is not hired; and (ii) the
foregoing will not prohibit a Subject Party from using the same professional
advisors as the Covered Parties (unless such use would prevent a Covered Party
from using such professional advisor as a result of any ethical conflicts in
accordance with such advisor’s professional standards).

 



2

 

 

(b) Non-Solicitation of Customers and Suppliers. Each Subject Party agrees that,
during the Restricted Period, such Subject Party will not, without the prior
written consent of Pubco (which may be withheld in its sole discretion),
individually or on behalf of any other Person, directly or indirectly: (i)
solicit, induce, encourage or otherwise cause (or attempt to do any of the
foregoing) any Person who was an actual customer or client (or prospective
customer or client with whom a Covered Party actively marketed or made or taken
specific action to make a proposal) of a Covered Party as of or within the one
(1) year period preceding the Closing Date (a “Covered Customer”) to (A) cease
being, or not become, a client or customer of any Covered Party with respect to
or relating to the Business or (B) reduce the amount of business of such Covered
Customer with any Covered Party, or otherwise alter such business relationship
in a manner adverse to any Covered Party, in either case, with respect to or
relating to the Business; (ii) interfere with or disrupt (or attempt to
interfere with or disrupt) the contractual relationship between any Covered
Party and any Covered Customer; (iii) divert any business with any Covered
Customer relating to the Business from a Covered Party; (iv) solicit for
business, provide services to, engage in or do business with, any Covered
Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or attempt to interfere with or disrupt), any Person
that was a vendor, supplier, distributor, agent or other service provider of a
Covered Party at the time of such interference or disruption, for a purpose
competitive with a Covered Party as it relates to the Business.

 

(c) Non-Disparagement. Each Subject Party agrees that from and after the Closing
Date such Subject Party will not directly or indirectly engage in any conduct
that involves the making or publishing (including through electronic mail
distribution or online social media) of any written or oral statements or
remarks (including the repetition or distribution of derogatory rumors,
allegations, negative reports or comments) that are disparaging, deleterious or
damaging to the integrity, reputation or good will of one or more Covered
Parties or their respective management, officers, employees, independent
contractors or consultants. Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c) shall not restrict any Subject Party
from providing truthful testimony or information in response to a subpoena or
investigation by a governmental authority or in connection with any legal action
by such Subject Party against any Covered Party that is asserted by such Subject
Party in good faith.

 

3. Confidentiality. From and after the Closing Date, each Subject Party will,
and will cause each of its Representatives to, keep confidential and not
directly or indirectly use, disclose, reveal, publish, transfer or provide
access to, any and all Covered Party Information without the prior written
consent of Pubco (which may be withheld in its sole discretion). As used in this
Agreement, “Covered Party Information” means all material and information
relating to the business, affairs and assets of any Covered Party, including
material and information that concerns or relates to such Covered Party’s
bidding and proposal, technical, computer hardware or software, administrative,
management, operational, data processing, financial, marketing, sales, human
resources, business development, planning and/or other business activities,
regardless of whether such material and information is maintained in physical,
electronic, or other form, that is: (A) gathered, compiled, generated, produced
or maintained by such Covered Party through its Representatives, or provided to
such Covered Party by its suppliers, service providers or customers; and (B)
intended and maintained by such Covered Party or its Representatives, suppliers,
service providers or customers to be kept in confidence. The obligations set
forth in this Section 3 will not apply to any Covered Party Information where
any Subject Party can prove that such material or information: (i) is known or
available through other lawful sources not bound by a confidentiality agreement
with, or other confidentiality obligation to, any Covered Party; (ii) is or
becomes publicly known through no fault of, or other wrongdoing by, such Subject
Party or any of its Representatives; (iii) is already in the possession of such
Subject Party at the time of disclosure through lawful sources not bound by a
confidentiality agreement or other confidentiality obligation, and through no
fault of such Subject Party or any of its Representatives; or (iv) is required
to be disclosed pursuant to an order of any administrative body or court of
competent jurisdiction (provided that (A) the applicable Covered Party is given
reasonable prior written notice, (B) such Subject Party cooperates (and causes
its Representatives to cooperate) with any reasonable request of any Covered
Party to seek to prevent or narrow such disclosure and (C) if after compliance
with clauses (A) and (B) such disclosure is still required, such Subject Party
and its Representatives only disclose such portion of the Covered Party
Information that is expressly required by such order, as it may be subsequently
narrowed).

 



3

 

 

4. Representations and Warranties. Each Subject Party hereby represents and
warrants, to and for the benefit of the Covered Parties as of the date of this
Agreement and as of the Closing Date, that: (a) such Subject Party has full
power and capacity to execute and deliver, and to perform all of such Subject
Party’s obligations under, this Agreement; and (b) neither the execution and
delivery of this Agreement nor the performance of such Subject Party’s
obligations hereunder will result directly or indirectly in a violation or
breach of any agreement or obligation by which such Subject Party is a party or
otherwise bound. By entering into this Agreement, each Subject Party certifies
and acknowledges that such Subject Party has carefully read all of the
provisions of this Agreement, and that such Subject Party voluntarily and
knowingly enters into this Agreement.

 

5. Remedies. The covenants and undertakings of the Subject Parties contained in
this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
Each Subject Party agrees that, in the event of any breach or threatened breach
by such Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to seek and, if awarded by a
court of competent jurisdiction or as provided in Section 7(e) below, obtain the
following remedies (in addition to, and not in lieu of, any other remedy at law
or in equity that may be available to the Covered Parties, including monetary
damages), and a court of competent jurisdiction may award: (i) an injunction,
restraining order or other equitable relief restraining or preventing such
breach or threatened breach, without the necessity of proving actual damages or
posting bond or security, which each Subject Party expressly waives; and (ii)
recovery of the Covered Party’s attorneys’ fees and costs incurred in enforcing
the Covered Party’s rights under this Agreement. Each Subject Party hereby
acknowledges and agrees that in the event of any breach of this Agreement, any
value attributed or allocated to this Agreement under the Merger Agreement shall
not be considered a measure of, or a limit on, the damages of the Covered
Parties.

 

6. Survival of Obligations. The expiration of the Restricted Period will not
relieve any Subject Party of any obligation or liability arising from any breach
by such Subject Party of this Agreement during the Restricted Period. Each
Subject Party further agrees that the time period during which the covenants
contained in Section 1 and Section 2 of this Agreement will be effective will be
computed by excluding from such computation any time during which such Subject
Party is in violation of any provision of such Sections.

 



4

 

 

7. Miscellaneous.

 

(a) Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by facsimile or email (with affirmative
confirmation of receipt, and provided, that the party providing notice shall
within two (2) Business Days provide notice by another method under this Section
7(a)) or (iii) three (3) Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

If to Pubco (or any other Covered Party), to:

 

Tempus Applied Solutions Holdings, Inc.
c/o Chart Acquisition Corp.
75 Rockefeller Plaza, 14th Floor
New York, NY 10019
Attention: Joseph Wright
Telephone: (212) 350-8205
Facsimile: (212) 350-8299
E-mail: jwright@chartgroup.com

with a copy (that will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attention:  Douglas S. Ellenoff, Esq.
                   Richard Baumann, Esq.
Telephone: (212) 370-1300
Facsimile: (212) 370-7889
E-mail:   ellenoff@egsllp.com
               rbaumann@egsllp.com

 

If to Gublin, to:

 

John G. Gulbin, III
[ADDRESS]
[ADDRESS]
Telephone:     [                     ]
Facsimile:       [                     ]

E-mail:            [                     ]

with a copy (that will not constitute notice) to:

 

Alston & Bird LLP
101 S. Tryon St., Suite 4000
Charlotte, NC 28280-4000
Attention:  Gary C. Ivey, Esq.
                   T. Scott Kummer, Esq.
Telephone: 704-444-1090
Facsimile: 704-444-1690
E-mail:  gary.ivey@alston.com
              scott.kummer@alston.com

 

If to Tempus Jets, to:

 

Tempus Intermediate Holdings, LLC
[ADDRESS]
[ADDRESS]
Attention:       [                     ]
Telephone:     [                     ]
Facsimile:       [                     ]
E-mail:           [                     ]

with a copy (that will not constitute notice) to:

 

Alston & Bird LLP
101 S. Tryon St., Suite 4000
Charlotte, NC 28280-4000
Attention:  Gary C. Ivey, Esq.
                   T. Scott Kummer, Esq.
Telephone: 704-444-1090
Facsimile: 704-444-1690
E-mail: gary.ivey@alston.com
             scott.kummer@alston.com

 

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 



5

 

 



(b) Integration and Non-Exclusivity. This Agreement contains the entire
agreement between the Subject Parties and the Covered Parties concerning the
subject matter hereof. Notwithstanding the foregoing, the rights and remedies of
the Covered Parties under this Agreement are not exclusive of or limited by any
other rights or remedies which they may have, whether at law, in equity, by
contract or otherwise, all of which will be cumulative (and not alternative).
Without limiting the generality of the foregoing, the rights and remedies of the
Covered Parties, and the obligations and liabilities of each Subject Party,
under this Agreement, are in addition to their respective rights, remedies,
obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including written agreement between the Subject Parties and any of the
Covered Parties. Nothing in the Merger Agreement will limit any of the
obligations, liabilities, rights or remedies of the Subject Parties or the
Covered Parties under this Agreement, nor will any breach of the Merger
Agreement or any agreement between any Subject Party and any of the Covered
Parties limit or otherwise affect any right or remedy of the Covered Parties
under this Agreement. If any term or condition of any other agreement between
any Subject Party and any of the Covered Parties conflicts or is inconsistent
with the terms and conditions of this Agreement, the more restrictive terms will
control as to such Subject Party.

 

(c) Severability; Reformation. Each provision of this Agreement is separable
from every other provision of this Agreement. If any provision of this Agreement
is found or held to be invalid, illegal or unenforceable, in whole or in part,
by a court of competent jurisdiction, then (i) such provision will be deemed
amended to conform to applicable laws so as to be valid, legal and enforceable
to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Parties and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. Each Subject Party will, at a Covered
Party’s request, join the Covered Party in requesting that such court take such
action.

 

(d) Amendment; Waiver. This Agreement may not be amended or modified in any
respect, except by a written agreement executed by the Subject Parties and Pubco
and the Company (or their respective permitted successors or assigns). No waiver
will be effective unless it is expressly set forth in a written instrument
executed by the waiving party and any such waiver will have no effect except in
the specific instance in which it is given. Any delay or omission by a party in
exercising its rights under this Agreement, or failure to insist upon strict
compliance with any term, covenant, or condition of this Agreement will not be
deemed a waiver of such term, covenant, condition or right, nor will any waiver
or relinquishment of any right or power under this Agreement at any time or
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

 



6

 

 

(e) Dispute Resolution. Any dispute, difference, controversy or claim arising in
connection with or related or incidental to, or question occurring under, this
Agreement or the subject matter hereof (other than applications for a temporary
restraining order, preliminary injunction, permanent injunction or other
equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be finally settled under the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”),
unless otherwise agreed, by an arbitral tribunal composed of three (3)
arbitrators, at least one (1) of whom shall be an attorney experienced in
corporate transactions, appointed by agreement of the parties to such Dispute in
accordance with said Rules. In the event such parties fail to agree upon a panel
of arbitrators from the first list of potential arbitrators proposed by the AAA,
the AAA will submit a second list in accordance with such Rules. In the event
such parties shall have failed to agree upon a full panel of arbitrators from
such second list, any remaining arbitrators to be selected shall be appointed by
the AAA in accordance with such Rules. If at the time of the arbitration the
parties to such Dispute agree in writing to submit the dispute to a single
arbitrator, such single arbitrator shall be appointed by agreement of such
parties in connection with the foregoing procedure or failing such agreement by
the AAA in accordance with such Rules. All arbitrators shall be neutral
arbitrators and subject to Rule 19 of the Rules. The arbitrators shall apply the
laws of the State of Delaware, shall not have the authority to add to, detract
from, or modify any provision hereof. To the extent that the Rules and this
Agreement are in conflict, the terms of this Agreement shall control. A decision
by a majority of the arbitrators shall be final, conclusive and binding. The
arbitrators shall deliver a written and reasoned award with respect to the
dispute to each of the parties to the dispute, difference, controversy or claim,
who shall promptly act in accordance therewith. Any arbitration proceeding shall
be held in the State of Delaware. Time is of the essence and the proceedings
shall be streamlined and efficient. The arbitration proceedings conducted
pursuant hereto shall be confidential. No party shall disclose any information
about the arbitration proceedings or the evidence adduced by the other parties
in any arbitration proceeding or about documents provided by the other parties
in connection with the arbitration proceeding except in the course of a
judicial, regulatory or arbitration proceeding or as may be requested by a
governmental authority or as required or advisable under law or exchange rules.
Before making any disclosure permitted by the preceding sentence, the party
intending to make such disclosure shall give the other parties reasonable
written notice of the intended disclosure. The parties shall sign, and the
arbitrator, expert witnesses and stenographic reporters shall be asked to sign,
appropriate non-disclosure agreements or orders in order to effectuate this
Agreement of the parties as to confidentiality. The parties hereby exclude any
right of appeal to any court on the merits of the dispute. The provisions of
this Section 7(e) may be enforced in any court having jurisdiction over the
award or any of the parties or any of their respective assets, and judgment on
the award (including equitable remedies) granted in any arbitration hereunder
may be entered in any such court. Nothing contained in this Section 7(e) shall
prevent any Party from seeking injunctive or other equitable relief from any
court of competent jurisdiction, without the need to resort to arbitration.

 

(f) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
(without giving effect to its choice of law principles). Subject to Section
7(e), for purposes of any legal action, suit or proceeding (an “Proceeding”)
arising out of or in connection with this Agreement or any transaction
contemplated hereby, each of the parties hereto (a) irrevocably submits to the
exclusive jurisdiction and venue of the Chancery Court of the State of Delaware
(provided, that if, and only after, such courts determine that they lack subject
matter jurisdiction over any Proceeding, such Proceeding shall be brought in the
federal courts of the United States located in the State of Delaware (and in any
court in which appeal from such courts may be taken), (b) agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 7(a) shall be effective service of
process for any Proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section 7(f), (c) waives and covenants not to assert or
plead, by way of motion, as a defense or otherwise, in any such Proceeding, any
claim that it is not subject personally to the jurisdiction of such court, that
the Proceeding is brought in an inconvenient forum, that the venue of the
Proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court, and hereby agrees not to challenge such
jurisdiction or venue by reason of any offsets or counterclaims in any such
Proceeding, and (d) waives any bond, surety or other security that might be
required of any other party with respect thereto. Each party hereto agrees that
a final judgment in any such Proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law or in equity. The parties hereto hereby knowingly, voluntarily and
intentionally waive the right any may have to a trial by jury in respect to any
litigation based hereon, or arising out of, under, or in connection with this
Agreement and any agreement contemplated to be executed in connection herewith,
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of any party in connection with such agreements, in each
case whether now existing or hereafter arising and whether sounding in tort or
contract or otherwise. Each party hereto acknowledges that it has been informed
by the other parties hereto that this Section 7(f) constitutes a material
inducement upon which they are relying and will rely in entering into this
Agreement. Any party hereto may file an original counterpart or a copy of this
Section 7(f) with any court as written evidence of the consent of each such
party to the waiver of its right to trial by jury.

 



7

 

 

(g) Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon each Subject Party and each Subject Party’s estate, successors and
assigns, and will inure to the benefit of the Covered Parties, and their
respective successors and assigns. Each Covered Party may freely assign any or
all of its rights under this Agreement, at any time, in whole or in part, to any
Person which purchases, in one or more transactions, at least a majority of the
equity securities (whether by equity sale, merger or otherwise) of such Covered
Party or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of the
Subject Parties. Each Subject Party agrees that the obligations of such Subject
Party under this Agreement are personal and will not be assigned by such Subject
Party. Each of the Covered Parties are express third party beneficiaries of this
Agreement and will be considered parties under and for purposes of this
Agreement.

 

(h) Subject Parties Not Authorized to Act on Behalf of Covered Parties. In the
event that a Subject Party serves as a director, officer, employee or other
authorized agent of a Covered Party, such Subject Party shall have no authority,
express or implied, to act or make any determination on behalf of a Covered
Party in connection with this Agreement or any dispute or Proceeding with
respect hereto.

 

(i) Construction. Each Subject Party acknowledges that such Subject Party has
been represented by counsel, or had the opportunity to be represented by counsel
of such Subject Party’s choice. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. Neither the drafting
history nor the negotiating history of this Agreement will be used or referred
to in connection with the construction or interpretation of this Agreement. The
headings and subheadings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. In this Agreement: (i) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”; (ii) the definitions contained herein are applicable
to the singular as well as the plural forms of such terms; (iii) whenever
required by the context, any pronoun shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (iv) the words “herein,” “hereto,” and
“hereby” and other words of similar import shall be deemed in each case to refer
to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (v) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (vi) the term “or” means “and/or”; and (vii) any agreement
or instrument defined or referred to herein or in any agreement or instrument
that is referred to herein means such agreement or instrument as from time to
time amended, modified or supplemented, including by waiver or consent and
references to all attachments thereto and instruments incorporated therein. Any
reference herein to an entity’s board of directors or any director shall include
any governing body or governing Person equivalent to a board of directors or
director under the Delaware General Corporation Law, and any reference herein to
an entity’s officers shall include any Persons serving in a function equivalent
to such function under the Delaware General Corporation Law.

 



8

 

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any signature page to this Agreement, shall
have the same validity and enforceability as an originally signed copy.

 

(k) Effectiveness. This Agreement shall be binding upon each Subject Party upon
such Subject Party’s execution and delivery of this Agreement, but this
Agreement shall only become effective upon the consummation of the Transactions.
In the event that the Merger Agreement is validly terminated in accordance with
its terms prior to the consummation of the Transactions, this Agreement shall
automatically terminate and become null and void, and the parties shall have no
obligations hereunder.

 

(l) Definitions. As used in the Agreement, the following terms shall have the
following meanings:

 

“Affiliate” means as to any Person, any other Person that directly or
indirectly, is in control of, is controlled by, or is under common control with,
such first Person, including any Person who would be treated as a member of a
controlled group under Section 414 of the Internal Revenue Code of 1986, as
amended, and any officer or director of such Person. For purposes of this
definition, an entity shall be deemed to be “controlled by” a Person if the
Person possesses, directly or indirectly, power either to (a) vote ten percent
(10%) or more of the securities (including convertible securities) of such
entity having ordinary voting power or (b) direct or cause the direction of the
management or policies of such entity whether by contract or otherwise; and, as
to a Person who is a natural person, such person’s Family members.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the Commonwealth of Virginia are closed.

 

“Family” means, with respect to any Person, such Person, such Person’s spouse
and each of their parents, children and siblings, including adoptive
relationships and relationships through marriage, or any other relative of such
Person that resides with such Person.

 

“Person” means any natural person, limited liability company, partnership,
trust, unincorporated organization, corporation, association, joint stock
company, business, group, governmental authority or other entity.

 

“Representatives” means, with respect to any Person, its Affiliates and its and
its Affiliates’ respective managers, directors, officers, employees,
consultants, agents or other representatives (including legal counsel,
accountants, financial advisors, investment bankers and brokers).

 



9

 

 

“Subsidiary” means, with respect to any specified Person, any other Person of
which such specified Person, directly or indirectly through one or more
Subsidiaries, (a) owns at least fifty percent (50%) of the outstanding equity
interests entitled to vote generally in the election of the directors or similar
governing body of such other Person, or (b) has the power to generally direct
the business and policies of such other Person, whether by Contract or as a
general partner, managing member, manager, joint venturer, agent or otherwise.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



10

 

 

IN WITNESS WHEREOF, each undersigned Subject Party has duly executed and
delivered this Non-Competition and Non-Solicitation Agreement as of the date
first written above.

 

  Subject Parties:             John G.  Gulbin, III         TEMPUS INTERMEDIATE
HOLDINGS, LLC         By:     Name:   Title:

  

Acknowledged and accepted as of the date first written above:

 

TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By:   Name:     Title:          
TEMPUS APPLIED SOLUTIONS, LLC         By:     Name:     Title:    

 

[Signature Page to Non-Competition Agreement]

 

 



 

